           Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

    PEDRO BURGOS,
     Plaintiff,
    v.
    OPTION ONE MORTGAGE CORP.                        Civil Action File No.
    n/k/a SAND CANYON CORP.,                         ___________________
     Defendant.


                  NOTICE OF REMOVAL TO FEDERAL COURT

TO: The Honorable Judges of the United States District Court for the
    Middle District of Georgia, Columbus Division

         Defendant Sand Canyon Corporation, f/k/a Option One Mortgage

Corporation (“Sand Canyon”)1, by and through its undersigned counsel,

respectfully files this Notice of Removal of this action from the Superior Court of

Muscogee County, Georgia, where it is now pending, in accordance with 28 U.S.C.

§§ 1331, 1332, 1441, and 1446. Removal is based on federal question jurisdiction

because a federal question appears on the face of the initial pleading filed by Pedro

Burgos (“Plaintiff”). Removal is also based on diversity jurisdiction because

complete diversity exists between Plaintiff and Sand Canyon.

         Sand Canyon supports this removal as follows:


1
  Plaintiff incorrectly identified Sand Canyon Corporation as “Option One Mortgage Corp.” in
the complaint filed in the Superior Court of Muscogee County. See infra n.2.
            Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 2 of 9



                                       BACKGROUND
       1.      On or about April 5, 2013, Plaintiff, pro se, initiated a lawsuit against

Option One Mortgage Corporation in the Superior Court of Muscogee County,

Georgia, styled Pedro Burgos v. Option One Mortgage Corp., civil case number

SU13CV1077-07 (the “State Court Case”).2 Plaintiff obtained two default

judgments in the State Court Case: one in August 2013 against “Option One

Mortgage Corp. n/k/a Sand Canyon Corp.” and the other in October 2014 against

“Option One Mortgage Corp.”

       2.       In accordance with 28 U.S.C. § 1446(a), a copy of the complaint, the

two default judgments, and all papers filed with the Superior Court of Muscogee

County regarding the State Court Case to date are attached hereto as Exhibit 1.

                           THIS NOTICE IS TIMELY FILED

       3.      Although Plaintiff appears to have attempted to serve Sand Canyon

with the complaint and a summons in April 2013, service was improper and

ineffective.




2
  Although the case style appearing on the complaint identifies “Option One Mortgage Corp.” as
the sole defendant, Plaintiff refers to “Option One Mortgage Corp. f/k/a Sand Canyon Corp.” or
“Option One Mortgage Corp. a/k/a Sand Canyon Corp.” several times throughout the body of
that pleading. (See, e.g., Exhibit 1 attached hereto, Compl., ¶ 2, Parties; ¶ 3, Factual Allegations;
¶ 98, Fifth Claim for Relief.) Furthermore, Plaintiff unilaterally changed the case style to identify
the defendant as “Option One Mortgage Corp. f/k/a Sand Canyon” in every filing with the
Superior Court starting July 1, 2013. (Id.)

                                                -2-
            Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 3 of 9



       4.      Sand Canyon had not received any notice of the State Court Case

whatsoever until it received a notice of hearing issued by the Superior Court of

Muscogee County on October 6, 2018.3 In an abundance of caution, even though

Sand Canyon has never been properly served with legal process in the State Court

Case, Sand Canyon has elected to remove the State Court Case to this Court as

soon as possible. Accordingly, this Notice of Removal is timely because it has

been filed within 30 days of Sand Canyon’s receipt of the complaint and summons,

as required by 28 U.S.C. § 1446(b)(1).4

       5.      This action is removable to federal court pursuant to 28 U.S.C. § 1441

because it could have been filed originally in this Court pursuant to the jurisdiction

conferred by 28 U.S.C. §§ 1331 or 1332.

                       FEDERAL QUESTION JURISDICTION
       6.      This Court has original jurisdiction over this case pursuant to 28

U.S.C. § 1331 because Plaintiff seeks damages pursuant to the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO Act”), 18 U.S.C. §§ 1961 et

seq., over which this Court has jurisdiction. (See Compl., Ex. 1 at p. 7; p. 23, ¶ 4.)
3
 See Affidavit of Dale Sugimoto, President of Sand Canyon Corporation, and Affidavit of
Michele Hood, Senior Paralegal with Sand Canyon Corporation, attached hereto as Composite
Exhibit 2.
4
 Notwithstanding its decision to remove the State Court Case to this Court absent proper service,
Sand Canyon expressly reserves all defenses available under the Federal Rules of Civil
Procedure, including (but not limited to) objections as to lack of personal jurisdiction, lack of
subject matter jurisdiction, improper venue, insufficiency of process, and insufficiency of service
of process.

                                               -3-
           Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 4 of 9



                          DIVERSITY JURISDICTION

                                     Citizenship

      7.      This Court has diversity jurisdiction over this case pursuant to 28

U.S.C. § 1332 because there is complete diversity between Plaintiff and Sand

Canyon.

      8.      Upon information and belief, Plaintiff is domiciled in Muscogee

County, Georgia, and retains a domicile in that county as of the date on which this

Notice of Removal is filed. Therefore, Plaintiff is a citizen of Georgia.

      9.      Sand Canyon is incorporated under the laws of California and, at all

times relevant hereto, has maintained its principal place of business in California.

(See Ex. 2, Hood Aff., ¶¶ 4, 6). Therefore, for diversity of citizenship purposes,

Sand Canyon is a citizen of California. See 28 U.S.C. § 1332(c)(1).

      10.     Plaintiff is not a citizen of any state of which Sand Canyon is also a

citizen. As such, complete diversity exists in accordance with 28 U.S.C.

§ 1332(a)(1).

                              Amount in Controversy

      11.     The amount in controversy exceeds the sum or value of $75,000,

because Plaintiff explicitly prays for more than $15 million in compensatory,




                                         -4-
          Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 5 of 9



general, special, and punitive damages in his complaint. (Compl., Ex. 1 at pp. 23-

24.)5

                                         VENUE

        12.   Venue for removal is proper in this district and division, in accordance

with 28 U.S.C. § 1441(a), because this district and division embraces the Superior

Court of Muscogee County, Georgia, the forum in which the removed action was

pending. See 28 U.S.C. § 90(b)(3).

                                        NOTICE
        13.   Notice to the Superior Court of Muscogee County, Georgia, which

includes a duplicate of this Notice of Removal to Federal Court, is being filed with

the Clerk of the Superior Court of Muscogee County, Georgia as provided by 28

U.S.C. § 1446(d). A copy of this notice is attached as Exhibit 3.

        14.   Written notice of the filing of this Notice of Removal will be sent to

Plaintiff Pedro Burgos, the only adverse party, in accordance with 28 U.S.C.

§ 1446(d).

        15.   Additionally, Plaintiff filed a notice of appeal in the State Court Case

on or about October 10, 2018. Although the appeal has not yet been docketed in

the appellate court as of the date of this filing, Sand Canyon is also serving a copy


5
 Additionally, in the State Court Case, Plaintiff obtained a judgment against “Option One
Mortgage Corporation” in the amount of $188,000 on or about October 10, 2014. (See generally
Ex. 1.)

                                            -5-
           Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 6 of 9



of this Notice of Removal to Steve E. Castlen, Clerk of the Court of Appeals of

Georgia.

                                         CONSENT

       16.    There is no other defendant in this matter. On or about June 26, 2018,

Wells Fargo Bank, N.A., as trustee for Option One Mortgage Loan Trust 2003-1,

Asset-Backed Certificates, Series 2003-1 (“Wells Fargo”)6 moved to intervene in

the State Court Case. That motion has not been adjudicated by the Superior Court

of Muscogee County to date. Therefore, Wells Fargo is not yet a party to this

matter and its consent to this removal is not required by 28 U.S.C.

§ 1446(b)(2)(A).

                                      CONCLUSION

       17.    If any question arises as to the propriety of the removal of this action,

Sand Canyon respectfully requests the opportunity to present a brief and oral

argument in support of its position that this case is removable. See Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (announcing general rule

6
  Wells Fargo properly identified itself in the answer and its brief in support of its motion to
intervene, which Wells Fargo filed in the State Court Case, as “Wells Fargo Bank, N.A., as
Trustee for Option One Mortgage Loan Trust 2003-1, Asset-Backed Certificates, Series 2003-1.”
In its motion to intervene in the State Court Case, Wells Fargo erroneously identified itself as
“Wells Fargo Bank, N.A., as Trustee for Option One Mortgage Corp.” Wells Fargo is not the
trustee for “Option One Mortgage Corp.,” and Wells Fargo attached to its brief at Exhibit E the
Assignment of Mortgage/Deed reflecting that the subject Mortgage was assigned to “Wells
Fargo Bank, N.A., as Trustee for Option One Mortgage Loan Trust 2003-1, Asset-Backed
Certificates, Series 2003-1.” See Exhibit 4, a true and correct copy of the Assignment of
Mortgage/Deed, attached hereto.

                                             -6-
           Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 7 of 9



that post-removal evidence in assessing removal jurisdiction may be considered by

the Court).

         WHEREFORE, Sand Canyon prays that the State Court Case initiated by

Plaintiff in the Superior Court of Muscogee County, Georgia, be removed to this

Court.

         Respectfully submitted this 5th day of November, 2018.

                                               ADAMS AND REESE LLP

                                               /s/ Amy L. Hanna Keeney
                                               Amy L. Hanna Keeney
                                               Georgia Bar No. 509069
                                               Laura H. Mirmelli
                                               Georgia Bar No. 678008

                                               Attorneys for Sand Canyon
                                               Corporation f/k/a Option One
                                               Mortgage Corporation

Monarch Tower
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
Phone: 470-427-3700
Fax: 404-500-5975
AmyHanna.Keeney@arlaw.com
Laura.Mirmelli@arlaw.com




                                         -7-
        Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 8 of 9



                        CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the foregoing by
electronic mail and by depositing a copy of same in the United States Mail with
adequate postage affixed thereon to the following:

                            Frederick S. Jones, Esq.
                    Johnson, Jones, Watkins & Cooper, LLC
                               35 Griffin Street
                           McDonough, GA 30253
                       Black_dragon_talon@yahoo.com
                          Counsel for Pedro Burgos

                              Tania T. Trumble
                            McClain & Merritt PC
                     2445 Peachtree Road, NE, Suite 500
                              Atlanta, GA 30326
                          ttrumble@mmatllaw.com
 Counsel for Wells Fargo Bank, N.A., as trustee for Option One Mortgage Corp.

      I hereby certify that I have this day served a copy of the foregoing by
depositing a copy of same in the United States Mail with adequate postage affixed
thereon to the following:

                                 Steve E. Castlen
                      Clerk, Court of Appeals of Georgia
                       47 Trinity Avenue S.W., Suite 501
                               Atlanta, GA 30334
                    Clerk of the Court of Appeals of Georgia

                               Shasta Glover
               Muscogee County Clerk of Superior & State Courts
                              P.O. Box 2145
                           Columbus, GA 31902




                                      -8-
        Case 4:18-cv-00223-CDL Document 1 Filed 11/05/18 Page 9 of 9



     Respectfully submitted this 5th day of November, 2018.

                                            ADAMS AND REESE LLP

                                            /s/ Amy L. Hanna Keeney
                                            Amy L. Hanna Keeney
                                            Georgia Bar No. 509069
                                            Laura H. Mirmelli
                                            Georgia Bar No. 678008


Monarch Tower
3424 Peachtree Road, NE, Suite 1600
Atlanta, Georgia 30326
Phone: 470-427-3700
Fax: 404-500-5975
AmyHanna.Keeney@arlaw.com
Laura.Mirmelli@arlaw.com




                                      -9-
